Case 20-10343-LSS Doc 2323-1 Filed 03/05/21 Page 1of4

Schedule 1

Exact Duplicate Claims
Case 20-10343-LSS Doc 2323-1 Filed 03/05/21 Page 2 of 4

First Omnibus Objection (Non-Substantive)
Schedule 1 - Exact Duplicate Claims

 

 

 

 

 

 

DUPLICATE CLAIM TO BE DISALLOWED REMAINING CLAIM
DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT
| CITY OF MEMPHIS 81820 Boy Scouts of America 343-244 $ 150.5377 CITY OF MEMPHIS O81820 Boy Sccuts of America (343-248 $ 150. 53*
ATTN: KITRICIA 20-10343 (L353) P.O. BOX 185 20- 10343 (L535)
MCCLELLAN MEMPHIS, TN 38101
P.O. BOX 185
MEMPHIS, TN 48101
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
2 CLAIM [263] REDACTED 082420 Boy Scouts of America 343-264 $500,000.00) CREDITOR 269 082420 Boy Scouts of America (343-269 $ 500,000.00
PER COURT ORDER, DKT 20-10343 (L353) ADDRESS REDACTED 20- 10343 (L535)
F2
ADDRESS REDACTED
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
3 DAVID GAYDEN 13200 Boy Scouts of America ada. $ D.00/04VID GAYDEN HlW200 0 Boy Scouts of America ada. Undetermi ned*
G0 CUTLER LAWPC 20-10343 (L353) [3557 QO CUTTER LAW PC 20- 10343 (L535) 13414
ATTN: JENN DOMER ATTN: JEAN DOMER
401 WATT AVE 401 WATT AVE
SACRAMENTO, CA 95864 SACRAMENTO, CA 95864
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
4 FITZGIBBON, THOMAS H IGIY200 0 Boy Scouts of America C343. 1401 $353,449 4, FITZGIBBON, THOMASH IGAIY200 0 Boy Scouts of America 343-475 $353,449.14
ADDRESS REDACTED 20-10343 (L353) ADDRESS REDACTED 20- 10343 (L535)
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
5 GASPARO, DANIEL R 08/2120 Boy Scouts of America 343-301 $224 763.44, GASPARO, DANIEL R O82 120 Boy Scouts of America (343-355 $224,763.44

ADDRESS REDACTED 20-10343 (L335)

Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim

 

ADDRESS REDACTED

20- 10343 (L353)

 

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page | of 3
Case 20-10343-LSS Doc 2323-1 Filed 03/05/21 Page 3 of 4

First Omnibus Objection (Non-Substantive)
Schedule 1 - Exact Duplicate Claims

 

 

 

 

 

DUPLICATE CLAIM TO BE DISALLOWED REMAINING CLAIM
DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT
6 HARTFORD FIRE O3/0220 Boy Scouts of America 343-13 Undetermined*7HAR TFORD FIRE C8120 Boy Sccuts of America 343-36 Undetermi ned*
INSURANCE COMPANY 20-10343 (L353) INSURANCE CO 20- 10343 (L535)
4S ASSIGNEE OF ATTN: HANK HOFFMAN
HARTFORD SPECIALTY 45 ASSIGNEE OF
COMPANY HARTFORD SPECIALTY
BANKRUPTCY, UNIT co
HO2-R HOME OF FICE ONE HARTFORD PLAZA
HARTFORD, CT 06155 BANKRUPTCY, UNIT
HO2-R, HOME OF FICE
HARTFORD, CT 06155
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
7 OATS, RON 08/2120 Boy Scouts of America (343-295 $124,498. 687RON OATS IG3020 Boy Scouts of America (343-| 394 $ 124,498.68
ADDRESS REDACTED 20-10343 (L353) ADDRESS REDACTED 20- 10343 (L535)
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
& OKLAHOMA TAX O82720 Boy Scouts of America 343-36 $321.13, OKLAH OMA TAX Oa/01'20 Boy Scouts of America 343-68 $421.13
COMMISSION 20-10343 (L353) COMMISSION 20- 10343 (L535)
GENERAL COUNSEL'S GENERAL COUNSEL'S
OFFICE OFFICE
ATTN: SEAN R ATTN: SEAN
MCFARLAND MCFARLAND
I00N BROADWAY AVE, 100 N BROADWAY AVE,
STE 1500 STE 1500
OKLAHOMA CITY, OK OKLAHOMA CITY, OK
Falo2 Falg2
Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
9 PIEDMONT NATURAL Oa/0920 Boy Scouts of America 343-83 $3,053.92, PIEDMONT NATURAL OF/0820 © Boy Scouts of America 343-114 $3,053.92
GAS 20-10343 (L353) GAS 20- 10343 (L535)
ATTN: LASH AWND A ATTN: LASHA WNDA
FREEMAN FREEMAN
BANKRUPTCY 4339 3 TRYONST

43395 TRYON ST
CHARLOTTE, NC 28217

Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim

 

CHARLOTTE, NC 28217

 

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page ? of 3
Case 20-10343-LSS Doc 2323-1 Filed 03/05/21 Page 4 of 4

First Omnibus Objection (Non-Substantive)
Schedule 1 - Exact Duplicate Claims

 

 

 

 

DUPLICATE CLAIM TO BE DISALLOWED REMAINING CLAIM
DATE CASE NUMBER / DATE CASE NUMBER f
NAME FILED DEBTOR CLAIM# CLAIM AMOUNT NAME FILED DEBTOR CLAIM# CLAIM AMOUNT

IQ RED MOUNTAIN 061820 Boy Scouts of America 343-187 $5,174. 357RED MOUNTAIN 81820 Boy Scouts of America (1343-26 | $5,174.35

APPRAISAL SER VICES 20-10343 (L353) APPRAISAL SER VICES, 20- 10343 (L335)

ATTN: EDMUND FLOYD LLC

163 2ND 3T 163 2ND ST

RATON, NM 87740 RATON, NM 87 740

Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
I] ROSSER,MARY OF2020 Boy Scouts of America 343-325 $134,158. 567ROSSER, MARY OV2420 Boy Scouts of America 343-213 $ 134,158.56

MARGARET 20-10343 (L353) MARGARET 20- 10343 (L335)

ADDRESS REDACTED ADDRESS REDACTED

Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim
12 SHELBY COUNTY 81820 Boy Scouts of America 343-245 $190.76*|3SHELBY COUNTY O81820 Boy Sccuts of America 343-247 $ 190. 76*

TRUSTEE 20-10343 (L353) TRUSTEE 20- 10343 (L335)

ATTN: KITRICIA P.O. BOX 2751

JACKSON MEMPHIS, TN 38101-2751

P.O. BOX 2751
MEMPHIS, TN 38101

Reason: Proof of Claim asserts liabilities which are duplicative another filed Proof of Claim

 

 

Total $ 1,345, 760.51

Total

$ 1,345, 760.51 *

This Schedule contains cettain redactions to personal contact information in compliance with the confidentiality procedures, as set forth in the Final Qafer (T) Authorizing Debior i Fite (4)
A Consolida sad Listof Counsel Representing the Largest Numbers of Abuse Vietims and (BJA Consotidased List of Other Unsecured Creditors of the Debtors, (1) Authorizing and
Approving Special Ne veing and Confidensialip Procedures, and (TT) Granting Related Retief [Docket No. 274].

* Indicates claim contains unliquidated andor undetermined amounts

Page 3 of 3
